DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 2, 2022.  
In view of applicant Argument/Remarks filed February 2, 2022 with respect to, U.S.C. 112(f) claim interpretation have been carefully considered.  Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f) claim interpretation. Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with specific structure, with careful consideration that no new matter is introduced.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 “a printing performer configured to perform printing” in claim(s) 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
¶ [0038].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
  ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Method for Supplying Power Using Printing Apparatus, And Printing Apparatus for Performing the Same.
Claims 1–3, 5–10 and 12–15 are allowed. Claims 1 and 8 are independent claim. Claims 2, 3, 5–7 depends on claim 1. Claims 9, 10 and 12–15 depends on claim 8.
The Final Rejection (August 20, 2021) indicated that claims 4–7 and 11–14 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 1 and 8 to incorporate the allowable subject matter of claims 4 and 11. 6th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests “[1] […] a controller configured to control supply of power to the external device; 
wherein the controller checks a reception power received from an external power source, predicts an estimated power consumption of at least one of the printing apparatus and the external device, determines a supply power to be transmitted to the external device based on the reception power and the estimated power consumption, and transmits the supply power to the external device via the USB type-C interface,
wherein the controller determines the supply power based on at least one of a minimum amount of power required by the printing apparatus and priorities of the printing apparatus and the external device, the reception power, and the estimated power consumption.” along with all other limitations as required by independent claim 1.
“[8] […] checks a reception power received from an external power source by the printing apparatus;
predicting an estimated power consumption of at least one of the printing apparatus and an external device connected to the printing apparatus;
determining a supply power to be transmitted to the external device by the printing apparatus based on the reception power and the estimated power consumption; and
transmitting the supply power to the external device via a USB type-C connection between the printing apparatus and the external device, 
wherein determining the supply power comprises determining the supply power based on at least one of a minimum amount of power required by the printing apparatus and priorities of the printing apparatus and the external device, the reception power, and the estimated power consumption.” along with all other limitations as required by independent claim 8.
Specifically, the closest prior art, Sakai et al.  (2019/0238706), and Ishikawa et al. (6,526,516), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2, 3, 5–7, 9, 10 and 12–15 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Uno et al. (2016/0267367)
Describes a printing device enable supplying power to a connected external device without affecting operation of the printing device. A thermal printer 1 has a USB connector 15 that connects to a smart device 2; a power supply circuit 14; a print mechanism 17 that operates using power supplied from the power supply circuit 14; a communicator 16 that communicates with the smart device 2; and a controller 11 that receives a command to start or stop operation of the print mechanism 17 from the smart device 2 through the communicator 16, and controls the power supply to the smart device 2 from the power supply circuit 14 according to the timing when operation of the print mechanism 17 starts and stops. 
Yamada (2017/0346962)
Describes a maintenance support device for supporting maintenance of an apparatus includes a communication interface configured to perform communication with the apparatus through a communication cable and to feed electric power to the apparatus; and an information obtaining portion configured to obtain from the apparatus, while the apparatus is fed with the electric power, pre-replacement individual identification information and post-replacement individual identification information for a target component for replacement work on the apparatus by communication using the communication interface.

Describes selecting an external device to request power among the first and second external devices based on received first and second power source information. Accordingly, it is possible to select a more appropriate external device for receiving power and transmit a power request. 

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672